Dismissed and Memorandum Opinion filed March 11, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01010-CV
____________
 
IN THE MATTER OF W.M.M., Appellant
 
 

On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 2009-05755J

 
MEMORANDUM
OPINION
This appeal is from a judgment signed November 10, 2009.  No
clerk’s record has been filed.  The clerk responsible for preparing the record
in this appeal informed the court appellant did not make arrangements to pay
for the record.  
On February 1, 2010, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex. R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Yates, Seymore, and Brown.